Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Intersects High Grade Gold at Seabee Mine "50.00 g/t over 1.0 Metre and 33.17 g/t over 2.0 Metres True Width" TSX - CRJ NYSE Amex - CGR SASKATOON, April 6 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) ("Claude" or the "Company") today reported highlights from its ongoing underground in-fill and exploration program from the Company's 100% owned and operated Seabee Project. These results are from the drill program were conducted in December 2009 and are up to date as of February 28, 2010.
